Citation Nr: 1615970	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from November 1973 to September 1983, and additional service in the Army National Guard (ARNG) from May 1991 to April 1992.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Original jurisdiction was subsequently transferred to the RO in Baltimore, Maryland, which is the Veteran's current RO.  

The Veteran previously had an appointed representative for his claims before VA; however, he revoked this representation in July 2014 and January 2015.  In April 2015 and July 2015, the Board remanded this matter for additional development.  The Veteran submitted additional arguments and evidence in March 2016, along with a waiver of review by the agency of original jurisdiction (AOJ) of such evidence.  The case is now ready for adjudication on the merits by the Board.


FINDINGS OF FACT

1.  The Veteran did not incur a knee injury during active duty military service or experience continuous symptoms of a knee disability since service.  

2.  Arthritis of either knee was not manifested to a compensable degree within one year after active duty military service.

3.  No current knee disability has been competently and credibly linked to the Veteran's active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In August 2011, prior to the initial adjudication at issue, VA provided the Veteran with full notice of the requirements to substantiate his service connection claim, including the requirements to establish a disability rating and effective date.  

The Veteran's available service treatment records (STRs) and service personnel records (SPRs) from his Army and ARNG service were obtained and considered.  Unfortunately, the only STRs obtained were his 1973 entrance exam for the Army; records of hospitalization in Korea for treatment for hepatitis in 1976; his 1991 National Guard enlistment examination, medical prescreening form, and a record concerning HIV testing.  The complete SPRs appear to have been obtained for each period of service, although they do not contain evidence concerning his knees.  

The AOJ made multiple attempts to obtain additional STRs for the Veteran's active duty service from 1973 to 1983 and for his ARNG service from 1991 to 1992, but no other records were located besides those listed above.  See, e.g., August 2011 response from National Personnel Records Center (NPRC) (mailed all available medical and dental STRs and SPRs); September 2011 print-out of SPRs received via microfiche in May 1985; January 2012 and April 2015 responses from Adjutant General for the state of the Veteran's ARNG service (received available SPRs and STRs from ARNG service); January 2012 response from Records Management Center (RMC) (noted that request for general STRs was completed in August 2011 and no additional STRs were found); October 2012 and November 2012 requests and responses from RMC (via PIES, for any active duty inpatient clinical records for the five identified months and three locations of treatment for the knees; found 1976 hospitalization records for hepatitis but no clinical records for the knees).  

The Veteran also made multiple attempts to locate additional service records, with no success.  See, e.g., August 2011 response from Army Health Clinic in Germany (records retired and sent to storage, contact NPRC); March 2013 response from NPRC (STRs not available, contact RMC or local RO); April 2013 response from Defense Personnel Records Information Retrieval System (DPRIS) (no records found in digital database, contact NPRC); June 2014 letter from Veteran (stating that treatment records from ARNG are irrelevant because nothing happened during that service that would affect his case, he attempted to contact ARNG four times but received no response, noted that AOJ received some records from ARNG in 2012).  

The Board has a heightened duty to assist in developing pertinent facts in cases where service records are missing or presumed destroyed through no fault of the claimant, including searching for alternate medical records and making efforts to reconstruct records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The AOJ made multiple attempts to obtain any available records from pertinent facilities, and determination that further efforts to obtain the records would be futile.  The AOJ informed the Veteran of this determination, of the records that were obtained, the date ranges of the missing records and the multiple efforts taken in an attempt to obtain them.  The AOJ also allowed the Veteran opportunities to provide any service records in his possession and informed him of possible alternate sources for reconstructing his service records, to include "buddy" statements from fellow service members.  See, e.g., September 2011 letter (including examples of alternative sources of evidence); January 2012 phone call and February 2012 letter.  

The Veteran provided a "buddy" statement from someone who served with him in Germany in October 2012, and indicated in a July 2012 letter that no other individuals were available to provide supportive statements.  Although the AOJ did not forward the specific form (NA Form 13055) to obtain information to reconstruct service records, the Veteran provided information as to the month and year of treatment dates, duty assignments and facility locations, as would have been requested on that form.  As noted above, the AOJ made multiple attempts to obtain available inpatient (clinical) or outpatient (medical) records based on such reports.  

Under the circumstances of this case, VA has satisfied its heightened duty to assist in obtaining any available, pertinent service records for the Veteran.  There is no reasonable likelihood that a further remand would obtain additional evidence or help substantiate his claim, and a remand would only result in unnecessary delay.

Concerning post-service records, the AOJ obtained VA treatment records dated from 2002 forward, including updated records since June 2012 as directed in a prior remand.  There is no indication of any outstanding VA treatment records that are necessary for a fair adjudication.  In May 2015, as directed in a prior remand, the AOJ requested the Veteran to identify any outstanding non-VA records pertinent to his claim.  He did not identify or authorize VA obtain any additional records, or provide any such records himself.  In July 2015, as directed in prior remands, the AOJ also obtained copies of medical records determinations associated with the Veteran's disability benefits from the Social Security Administration (SSA).

The Veteran was afforded VA examinations regarding his knees in June 2015 and August 2015, as directed in the prior remands; the examiners identified the current disabilities and provided medical opinions regarding any link to military service.  The Appeals Management Center (AMC) also obtained a medical officer's opinion as to the cause of the knee disabilities based on a review of the claims file in August 2015.  Each of these opinions was inadequate because they relied only on the absence of STRs or other medical records to corroborate the Veteran's knee complaints in providing a negative opinion as to any link to service.  The Board notes that the AMC medical officer stated that the Veteran made credible statements as to his knee injuries in service and continuing symptoms.  However, the Board is responsible for conducting a de novo review of all available evidence, meaning without deference to prior factual determinations, and assessing the competency, credibility, and weight of evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009) ("Indeed, the Board is permitted to review the entirety of the proceedings below").   

To remedy the deficient medical opinions, the Board requested an opinion from an orthopedic specialist with the Veterans' Health Administration (VHA) based on a review of the claims file, pursuant to 38 C.F.R. § 20.901(a) (2015), which was received in March 2016.  The Veteran argued in a March 2016 response that this opinion was inadequate because the specialist assumed certain facts and did not consider all evidence and information, including that only a few of his STRs were located.  The Veteran reiterated that the missing records would have corroborated his reports regarding initial injury to the knees in 1974, subsequent knee injuries and treatment, and what military providers told him about his knee condition.  For the following reasons, the Board finds that the VHA specialist's report is adequate.

Although the VHA specialist did not explicitly reference the Veteran's assertions of injury during service in 1974 and subsequently in his rationale for a negative nexus opinion, these reports were clearly considered by the examiner as summarized in the report.  An examination or opinion is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to the conclusion, so long as that rationale can be discerned from a review of the report as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (internal quotation omitted).  Further, the specialist expressly considered the Veteran's reports concerning continuity of symptomatology, or knee symptoms continuing since his first reported injury in 1974, in his rationale section; and the specialist's reasoning is consistent with the Board's credibility findings herein.  

The Board has considered the Veteran's beliefs regarding the cause of his current knee condition, as well as his reports of what military and VA providers told him about his knee condition.  Although the Veteran disagrees with the VHA specialist's conclusions, he has no medical expertise and is not competent to rebut the opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Further, the Veteran has not cited any evidence to indicate that the specialist is incompetent, had erroneous facts (as opposed to a weighing of the available facts to assess credibility), or misinformed the Board in any way.  See Monzingo, 26 Vet. App. at 106.  

In sum, VA has satisfied its duties to inform and assist in this case, and the prior remand directives were substantially completed.  Any errors committed were not harmful to the essential fairness of the proceedings, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  The Veteran has had ample opportunity to participate in the adjudication at all stages, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II. Merits Analysis

Service connection will be granted for a disability, even if it is first diagnosed after service, where consideration of all of the pertinent lay and medical evidence shows that the current disability was incurred or aggravated by disease or injury during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a) & (d), 3.304.  

Active service includes active duty as well as service in the ARNG during (1) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (2) any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).

In this case, the Veteran has expressly denied any injuries or symptoms during his ARNG service from 1991 to 1992; instead, he asserts that his knee conditions were due to prior active duty in the Army from 1973 to 1983.  See, e.g., June 2014 letter from Veteran.  Thus, there is no need to further discuss the regulations for disability claims based on periods of ACDUTRA or IDT.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for each element of service connection by establishing the occurrence of lay-observable events, the presence of disability, and/or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If arthritis becomes manifest to a degree of 10 percent within one year after separation from active duty service, it will be presumed to have been incurred in service as a chronic disease, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between a current listed chronic disability and service may also be established by lay evidence demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  This presumption does not apply to claims based on a period of ACDUTRA or INACDUTRA service.  See Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).  

Furthermore, the entire record must be considered, and evidence of symptoms or a diagnosis in service, or of persistent and recurrent symptoms since service, could support a link to active service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the favorable evidence outweighs the unfavorable evidence, or the favorable and unfavorable evidence are in relative equipoise, the Veteran prevailing in either event; but if a preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In cases where service records are missing or presumed destroyed through no fault of the claimant, as has been determined in this case, the Board has a heightened obligation to carefully consider this "benefit of the doubt" rule, as well as explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has argued repeatedly that the fact that a good portion of his STRs are missing and were apparently lost while under the control of the Federal government should result in resolution of doubt in his favor regarding his reports of knee injuries, symptoms, treatment and therefore result in an ultimate finding in his favor for his service connection claim.  See, e.g., arguments in May 2014, September 2015, and March 2016.  The Board understands the Veteran's great frustration regarding the inability to locate any additional records.

However, there is no "heightened 'benefit of the doubt,' only a heightened duty of the BVA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In other words, the absence of some or all of the Veteran's service records does not obviate the need for competent and credible evidence of in-service injury, disease, and/or symptoms, and for competent nexus evidence linking the current disability to active service for direct service connection.  Id.  

As noted above, the Board, as fact finder, must make competency and credibility determinations, assign probative value, and weigh the lay and medical evidence submitted.  Buchanan, 451 F.3d at 1337.  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  When assessing credibility, the Board may consider factors such as facial plausibility, bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan, 451 F.3d at 1337; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered with other evidence).  Reasonable doubt means "a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence."  38 C.F.R. § 3.102.  

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence ... is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337.

As fact finder, the Board is permitted to draw factual inferences based on the evidence, so long as any such inference does not result in an independent medical determination.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  

The absence of a record of an event that would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  Similarly, the absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  A foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records, and the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

As discussed below, the Veteran has asserted at various times that he has had bilateral knee problems continuously since an initial 1974 injury in service.  Lay persons are competent to testify as to observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Jandreau, 492 F.3d at 1376-77.  The Board finds the Veteran competent to attest as to a knee injury and observable knee symptoms such as pain and difficulty walking and standing.  Nevertheless, for the reasons discussed below, the Board finds the Veteran is not credible with respect to his statements regarding the 1974 knee injury subsequent knee symptoms.  

Specifically, as will be explained in detail below, the Board finds the Veteran's statements that he injured his knee in service in 1974 and experienced continuous knee symptoms since that date to be not credible because these statements are inconsistent with earlier statements made by the Veteran regarding his knees in service records, Social Security Administration records, and VA treatment records.  
The Veteran has consistently reported receiving treatment for knee pain on five occasions during his active duty service, along with other injuries related to playing sports while stationed at Fort Benning, Georgia.  See, e.g., May 2012 list of "significant medical history" from Veteran; July 2015 and March 2016 letters; June 2015 and August 2015 VA examination reports.  Specifically, the Veteran has reported that he was first treated in June 1974, while at Ft. Benning, Georgia, for pain in the knees and ankles following a 22-mile road march, and that he was excused from physical training for a week on that occasion.  The Veteran has further stated that he received treatment for knee pain and was excused from physical training in June 1975 while at Ft. Benning; in July 1976 while at Camp Stanley, Korea; and in June 1982 and May 1983 while at Baumholder, Germany.    

In a VA Form 21-526 that was dated as signed by the Veteran in 2010, but date-stamped as received by VA in October 2012, the Veteran stated that his knee problems "began" on November 8, 1973 (or the date of his entry into active duty in the Army), and that he had received treatment at a VA Medical Center (VAMC).  

On several occasions for his VA claim, the Veteran has reported that he had knee problems throughout his ten years of active duty after the first reported injury in June 1974, and that he continued to have knee pain after leaving the Army.  The Veteran has further stated that there was no documentation of treatment for knee pain between his 1983 Army discharge and when he sought VA treatment because he did not have insurance and, therefore, could not seek medical attention.  See, e.g., August 2014 letter from Veteran; August 2015 VA examination report.

Similarly, in a March 2016 letter, the Veteran stated that, after being discharged from active duty, he would have occasional flare-ups in his knees where would have to stay off his feet for a couple of days, which he treated himself because he had no medical insurance.  The Veteran stated that he continued in this manner until the spring of 2004, when his knee pain became permanent, and that he had lived with pain every day since that time.  He stated that his pain continued to worsen until February 2012, when he could no longer stand or walk for more than 20 minutes without knee pain.  

In contrast, at other times, the Veteran has identified knee pain since 2004 or later.  In his VA Form 21-526 that was signed, dated, and received in August 2011, he reported that his knee condition "began" in 2007 and was "not treated."  In a November 2011 statement, the Veteran reported having bilateral knee pain "for over four years."  In a June 2014 email to his Congressman, the Veteran stated, "I have had constant pain in my knees now since the spring of 2004."

In addition to the Veteran's inconsistent reports for his VA appeal, the available service records (to include National Guard records), VA treatment records and Social Security Administration records include information that is inconsistent with the Veteran's assertions of having knee injuries and symptoms during active military service and since that time.

As noted above, the only STRs available from the Veteran's period of active duty service from 1973 to 1983 are the 1973 entrance examination for the Army, which showed no reported or diagnosed abnormalities, and records of inpatient treatment for hepatitis in 1976.  A March 1976 record during this hospitalization reflects that the Veteran reported a history of a tonsillectomy as a child but denied any past injuries, and on system review he reported being in good health and denied any musculoskeletal problems.  These responses are inconsistent with his current assertions of having initial knee injury, treatment, and ongoing symptoms in 1974 and 1975.  Moreover, as the 1976 report of medical history is more contemporaneous in time to the alleged 1974 injury and ongoing symptoms, the Board finds they are particularly probative evidence.  

The Veteran has also reported knee injuries or symptoms with treatment after March 1976, namely, in July 1976 while still in Korea, and in June 1982 and May 1983 while in Germany.  However, his reports as noted in May 1991 examinations for his enlistment into the ARNG are again inconsistent with his more recent reports of these injuries, symptoms, and treatment as well as inconsistent with the current statements regarding an initial knee injury in 1974.

Specifically, a May 1991 medical prescreening form checked "no" to "any painful or 'trick' joints or loss of movement in any joint"; to "impaired use of arms, legs, hands and feet"; and to "any illness or injury including broken bones which required treatment by a physician/surgeon, hospitalization or a surgical operation."  Although the Veteran checked "yes" for "been discharged from military service for mental, physical or other reasons," the notes clarified that he was discharged from the Army in 1983 for "ETS" (expiration of term of service).  Similarly, in a May 1991 report of medical history for his enlistment examination, the Veteran reported "no" for a "history of arthritis, bone, joint or other deformity," and for a "'trick' or locked knee.  The clinical examination in May 1991 recorded a 2-3 inch scar on the right knee, but found the lower extremities to be normal except for the feet.  

It is reasonable to infer that, if the Veteran had experienced knee injuries and/or ongoing symptoms since June 1974 or June 1975, he would have reported them at the time of his March 1976 hospitalization when questioned as to prior injuries or musculoskeletal problems.  Instead, the Veteran specifically denied any prior injuries or musculoskeletal problems at that time, although he did report other medical problems.  

Further, it is reasonable to infer that, if the Veteran had had been having persistent knee symptoms since June 1974, or since his active duty service discharge in September 1983, he would have reported them at his May 1991 examination and premedical screening for the ARNG, especially in light of the fact that he did express other complaints at that time.  See Bastien, 599 F.3d at 1306.  Although the Veteran had a scar on his right knee, the 1991 examination was conducted over seven years after his discharge from active duty in 1983, and there is no suggestion that the scar was related to any injury during active duty.  These 1991 service records were more contemporaneous in time to the Veteran's asserted symptoms and were many years prior to his claim for VA benefits for the knees; therefore, they are highly probative regarding the nature and timing of his symptoms.  

The Board has considered the Veteran's assertions in a March 2016 letter that, during the May 1991 enlistment examination, he explained his knee problems while in the Army and his incidents of pain and inflammation since leaving the Army, including that he could function normally most of the time but would have flares-ups of pain and inflammation every few months similar to while he was on active duty.  The Veteran stated that the examiner asked him if he felt like he could do his job in the ARNG, and the Veteran responded that he could because he had dealt with the condition for his entire Army career and the ARNG duties would be less of a problem because they were only one weekend per month.  The Veteran indicated that his knees had not yet deteriorated to the point that they would be a major obstacle to serving in the ARNG.  The Veteran stated that the military examiner had him do some exercises and concluded that he would be fit for the ARNG.  

The Veteran's reports in this regard are inconsistent with the fact that the May 1991 medical prescreening form and enlistment examination reports did include a discussion and notation as to several physical and other abnormalities, including pes planus and a scar on the right knee, and treatment in Korea for hepatitis in 1976.  They did not mention any prior or current injuries, symptoms, or treatment for either knee.  Moreover, the enlistment examiner noted that the Veteran reported "no abnormal recurring pain," and found no knee problems or defects.  It would be expected that, if the Veteran had reported his symptoms and had a discussion with the examiner as he described, there would have been at least some notation in the examiner's report.  Instead, none of the three available records recording the Veteran's reported and observed symptoms and conditions documented any chronic knee problems; thus, an inference arises that the discussion did not occur.  More importantly, the 1991 documents recorded that the Veteran expressly denied any joint deformity or trick or locked knee joint.  Again, these documents are more probative and persuasive because they were contemporaneous to the time of the examination, and many years prior to a claim for benefits.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  For these reasons, the Veteran is not credible with regard to his contention as to what was discussed at that time, and the most probative evidence shows that he denied any history or current knee or joint problems in May 1991.

The Veteran's current contentions regarding injury and onset of knee symptoms are also inconsistent with VA treatment records from 2004 to 2014 which show that the Veteran reported onset of knee pain and other symptoms many years after active military service.  

Specifically, an October 2004 VA treatment record reflects that the Veteran complained of shoulder pain, but he expressly denied a history of arthritis or knee joint pain.  Several years later, VA treatment records in August 2009 noted that the Veteran "was playing softball" and "slid into base" on August 16, 2009; and that he "fell down and injured his knee while playing softball" on that date.  The Veteran reported less right knee pain on follow-up treatment, and a September 2009 record noted the Veteran's right knee abrasion and left leg muscle pull had improved.

An October 2010 record indicates that the Veteran complained of pain in both knees for two years (or since approximately 2008); X-rays of both knees were ordered for complaints of increasing pain and were found to be consistent with arthritis.  

A February 2012 VA treatment record noted complaints of "knee pain since 2004," which had progressed to the point of creating problems working.  X-rays for chronic knee pain with exacerbation were interpreted to show relatively mild symmetric arthritis in both knees.  Treatment records in April 2012 and May 2012 reflected report of continuous knee pain for eight years (or since approximately 2004).  

In an August 2012 treatment record, the Veteran again reported constant knee pain since 2004.  A March 2013 orthopedic consult note recorded that the Veteran was a middle-aged obese male who had bilateral knee pain of "several years' duration."  In a March 2013 email on the same date to his VA provider, the Veteran stated that he had been treating his knees for the last eight years with pain pills and ice packs.  In August 2014, the Veteran again reported constant pain in the knees since 2004.

The above reports from the Veteran made during the course of medical treatment are more probative than the current assertions of the Veteran for the purposes of this appeal regarding the timing of the onset of his knee symptoms.  It is reasonable to infer that, if the Veteran had been having symptoms continuously since in-service injuries in 1974, to include through his 1983 discharge from active duty and after that time, he would have identified these injuries and the timing of his symptoms as being since at least 1983 when he sought VA treatment for knee pain in 2009 and from 2010 forward.  Instead, the Veteran expressly denied any history of knee pain in 2004, and he repeatedly identified the date of onset of his knee pain, constant or otherwise, as approximately 2004 or 2008.  He did not mention any knee injuries during active duty, or having continuing symptoms since service.  

With respect to these statements made in the course of seeking medical treatment, the Board notes that the Veteran had a motive to give an accurate history to his medical providers in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  Further, many of these statements were made several years prior to the Veteran's claim for VA benefits, such that he had no possible interest or bias in trying to show a link to service.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  The information in these records contains more than minor inconsistencies with the Veteran's current assertions that he had ongoing knee pain since active duty service many years earlier.  Thus, these VA treatment records weigh heavily against his current contentions in this regard.

Consistent with his reports for VA treatment as summarized above, records from the Social Security Administration (SSA) show that, in an April 2012 report for his SSA claim, the Veteran reported having constant knee pain since 2004.  A June 2012 orthopedic evaluation for SSA recorded, "The claimant says that approximately eight years ago he started having pain in the knees.  Now he cannot stand if it is greater than 15 minutes."  A July 2012 finding of fact and analysis document noted that the Veteran reported "worsening knee pain x8 years," and that his pain became unbearable as of 2012.  Again, the Veteran's reports to the SSA are more probative than his reports for his VA claim because he did not an interest in trying to establish a link to service when applying for SSA benefits.

The Board has considered the Veteran's assertions in his March 2016 letter that his knee pain did not begin in 2004 and that he had never told anyone that.  Instead, the Veteran stated that he had been having knee pain off and on since an initial injury during active duty in June 1974, and that he had reported consistently for his claim and otherwise that his knee pain became permanent in 2004.  In particular, the Veteran asserted that he did not deny having a history of knee pain in October 2004, as noted in a VA treatment record, but that he did deny having a history of arthritis at that time because no one had mentioned arthritis as being a problem at that point.

The Veteran also asserted in his March 2016 letter that, when he sought VA treatment for a knee injury in 2009, he was not "playing softball" and the injury was only "softball related" because he was physically unable to participate in a game at that time due to his knees.  The Veteran stated that, in 2009, he was an assistant coach for a softball team and had sustained an abrasion to the knee during a practice when he tripped and fell on his knee while walking to pick up a softball.  The Veteran further stated that he had played some sports until 2006, when had to give up volleyball altogether and extremely limit his involvement with softball teams because he was no longer able to function as a player.  Similarly, the Veteran had also stated in an April 2012 report for his SSA claim that he had not been able to play volleyball or softball for about six years (or since approximately 2006).  

The Veteran's reports in 2016 are directly contrary to his reports as recorded in multiple VA treatment records and SSA records, as summarized above.  Although he did report at times that he had been having constant knee pain since 2004, he also expressly stated several times that he "began" or "started" having knee pain in 2004, and he expressly denied a history of knee pain in 2004.  There is no reason to believe that the VA or SSA employees did not accurately record the Veteran's statements, and the VA and SSA records are more probative and persuasive than the Veteran's inconsistent statements for his VA appeal for the reasons discussed above.

Similarly, the Veteran's assertion that he was not playing softball in 2009 is directly contradictory to his report at that time for VA treatment purposes.  As summarized above, several VA records expressly noted that the Veteran had injured his knee while playing softball, and specifically, while he was sliding into base.  This is more than a minor inconsistency with the Veteran's assertion in a statement seven years later for his VA claim, in 2016, that he was not actually playing softball at that time.  Again, the treatment records are more probative and have greater weight because they were contemporaneous in time to when the Veteran experienced that injury, he had a motive to make accurate reports to receive proper care, and he had no interest in establishing any relationship to service for VA compensation.  

In addition, the Veteran asserted in his March 2016 letter that his May 2012 list of "significant medical history" showed that he had been consistently reporting knee pain since service, not since a much later date as noted in VA and SSA records above.  The Veteran also asserted that this document shows that his reports as to the date of onset of his knee pain did not change significantly in 2014, as noted in the VHA specialist's February 2016 report and rationale, which is discussed below.  

The Veteran's 2012 list of "significant medical history" does not actually indicate that he reported ongoing knee pain after his active duty service in 1983 or continuously at any point prior to 2004.  Rather, that document lists the Veteran's summary of asserted episodes of treatment for the knees and multiple other conditions through July 1983 during his active duty service.  As discussed above, the Board finds the Veteran's reports as to knee injuries, treatment, and ongoing symptoms during his active duty service to be not credible when compared with his specific reports in his actual available service records from 1976 and 1991, which are more probative and have greater weight than his report in 2016.  Further, as summarized above, the Veteran specifically denied any history of knee pain for VA treatment in October 2004, and he repeatedly reported his knee pain as starting in 2004 or 2008 for VA treatment and SSA claim purposes through August 2014.  

The Board observes that, in a May 2012 VA general medical examination, the Veteran stated that he believed his knee pain was caused from running on pavement while in the military from 1973 to 1983.  He has made this assertion throughout the course of his appeal; however, he did not report having persistent knee symptoms since service during the May 2012 VA examination or in the records noted above.

A January 2015 VA treatment record reflects that the Veteran reported having had knee pain for over twenty years (or since 1995 or earlier), although he did not report a specific date.  Later in January 2015, a VA orthopedic surgery note recorded a report of a long history of persistent and recurring pain in both knees, although the Veteran again did not specify a date of onset.  This provider noted that the Veteran had worked as a machinist, which involved extended periods of weight bearing as a routine activity.  Several other VA treatment records in 2014 and 2015 also noted the Veteran's reports of a "long history" of knee pain, without specifying a date of onset, and that he had experienced weight-bearing activities during his 20 years of post-service employment as a machinist.  

Previously, in April 2012 records from the SSA, the Veteran reported working after military service as a construction laborer for approximately two years, and as a machinist for many years.  He reported walking or standing for 8 to 12 hours a day as a part of his job, and that he would walk 40 minutes to work.  During a June 2012 orthopedic evaluation for his SSA claim, the Veteran reported having several knee injuries during service, as well as working as a machinist for the past 20 years, but he also stated that he "started having pain in the knees" approximately 8 years ago, or around 2004.  The May 2012 VA general medical examiner also noted that the Veteran had worked as a machinist and needed to move often to alleviate his knee pain.  In an April 2013 VA treatment record, the Veteran reported that he started working as a machinist in 1993.  Notably, this was more than one year after the Veteran's 1991 enlistment examination for the ARNG, in which he expressly denied any knee or joint problems and was found to have no knee abnormalities.  

In light of the above, considering all of the available evidence, the Board finds the Veteran to be not credible in his reports of knee injuries and ongoing symptoms since June 1974, as well as for persistent knee symptoms after his active duty discharge in 1983.  

To be clear, the Veteran's lay statements regarding his alleged 1974 knee injury and continuing knee symptoms are not being rejected due solely to a lack of corroborating medical records during service or prior to when he sought VA treatment for the knees many years after service.  See Buchanan, 451 F.3d at 1337.  
Rather, as explained above, the statements from the Veteran in this regard are directly contrary and inconsistent with his affirmative statements in the available medical records during and after service, and with reasonable inferences from such records, as well as with evidence in several lay statements from the Veteran.  The Board notes in this regard that the Veteran's statements for his VA appeal regarding his the timing of injuries and symptoms may be faulty or unreliable due to the passage of time, as it has been more than 30 years since his active duty service.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

"[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan, 451 F.3d at 1337.  After comparing the information in the lay statements and medical records, the preponderance of the evidence is against a finding of the Veteran having knee injuries with continuing pain and symptoms in active duty service, or persistent symptoms after service.  As such, reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply in this regard.  

Despite the lack of evidence of an in-service incurrence of a knee injury, service connection may be established for the Veteran's currently diagnosed knee disabilities, to include arthritis, based on presumption for chronic disease or through competent and credible evidence of a direct nexus to service.  

With regard to presumptive service connection, the evidence does not establish arthritis in either knee within one year after the Veteran's separation from active duty service in September 1983.  There are no available X-rays close to that period of time, and the Veteran reported in his March 2016 letter that arthritis was not diagnosed or mentioned at his 1991 service examination, or by VA providers until 2004 or later.  Thus, service connection for arthritis of the knees is not warranted on this presumptive basis.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, based on the credibility findings herein as to the timing of his bilateral knee symptoms as set forth above, the Veteran's current arthritis did not manifest to a compensable degree within one year after active duty, and there has been no continuity of symptomatology since service.  Therefore, service connection cannot be granted on this basis.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-40.

The preponderance of the evidence is also against a direct nexus to service.  The Veteran has repeatedly stated his belief that his current bilateral knee disability is related to his reported knee injuries and symptoms during active duty, particularly as a result of running or marching long distances in combat boots.  For example, in a November 2011 statement for his VA claim, the Veteran reported that he had been having pain in his knees "for over four years" and that he was "convinced that this is due to running in combat boots on hard surfaces for 10 years in the Army."  The Veteran stated that "[t]here are numerous articles on the internet that support my claim that this was caused by running in combat boots," and that the Army had changed its policy to "running in sneakers as a result of these types of injuries."

The Veteran is not competent to provide an opinion as to the etiology or cause of his current disability.  Rather, this question requires medical training or expertise due to the complex nature of the knees, along with his history of multiple knee injuries and weight-bearing activities through employment.  See Jandreau, 492 F.3d at 1376-77.  This is especially true in light of the Board's finding of fact herein that the Veteran is not credible regarding continuous knee symptoms since service.  

The Veteran submitted a portion of an article from "Examiner.com," published in 2010 and printed in May 2013, which states that veterans who have never seen combat are subject to disabilities including "progressive knee injuries from running in combat boots," which was "standard practice in the 1970s," and other training injuries.  There is no indication that this information comes from a medical source, nor does the document cite to any medical sources or treatises for this statement.  Moreover, even if this were a medical article or treatise, although such information may be generally instructive, it does not account for the particular facts in a case as to the Veteran's service or other contributing factors, to include after service.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet.App. 314, 317 (1998) (noting that general and inconclusive information is likely to make a causal connection seem plausible based on the "instinctive inference of a layperson," as opposed to the trained opinion of a medical professional).  Thus, this article has low probative value, and it is not sufficient to establish entitlement to service connection for the knees.  

There is no competent medical opinion positively linking the Veteran's current right or left knee disability to his active service.  Instead, the Veteran has made competent reports of what providers told him about the cause of his knee conditions, which must be considered.  See Jandreau, 492 F.3d at 1376-77.  

The Veteran asserted in March 2016 that his missing service records would contain statements made by medics who treated him in the Army that later flare-ups of a 1974 initial knee injury after a long road march were due to aggravation of that condition by running on hard surfaces in combat boots.  The Veteran also stated that a physician's assistant who treated him in May 1983 told him that the damage to his knees was permanent, that he would experience pain with occasional flare-ups of swelling and inflammation, and that the condition would grow worse as he aged.  The Veteran acknowledged that his years working in construction and as a machinist after service "certainly aggravated his injuries," but he believed that his reports of an initial knee injury in 1974 and that he was told by an Army provider that his knees would get worse as he grew older should be given more weight.

Again, the Veteran's reports of injuries, receiving treatment, and having persistent symptoms in the knees during active duty through 1983, as well as prior to his 1991 ARNG enlistment examination, are rejected herein as not credible.  Thus, his assertions as to what military providers told him also have very low probative value.  

The Veteran stated in November 2011 that his VA treating providers "won't commit to the fact that [his knee condition] was caused by running in boots but they won't discount it either."  This does not constitute favorable evidence for his claim, as a mere possibility of a relationship is not sufficient establish a nexus to service.

In April and June 2012 records for his SSA claim, the Veteran mentioned injuries in service, but once again set the onset of knee problems in 2004.  He also discussed pain while working as a machinist, and stated that his doctor had told him that his diabetes affected his knees.  The Veteran's VA treatment records reflect poorly controlled diabetes and venous insufficiency in the lower legs, but he is not service-connected for diabetes.  

In contrast, in September 2015 and March 2016 letters, the Veteran stated that several VA providers had told him that his arthritis in both knees was most likely caused by his reported knee injuries during military service.  There are no such documented opinions in his VA treatment records.  Instead, as noted above, several of the Veteran's VA providers noted that he worked as a machinist with routine weight-bearing activities.  They also noted that the Veteran was diabetic and obese.  Thus, although the Veteran is competent to report what his providers told him, his reports are inconsistent with these available, contemporaneous medical records.

The Veteran also asserted in two letters in September 2015 that, in contrast to her report, the August 2015 VA knee examiner had told him during the examination, "I believe everything occurred just as you said and I see no reason here to believe otherwise.  I will do the best I can to see that you get the benefits you deserve."  The Veteran has asserted that someone convinced this examiner to change her opinion, or disagreed with her and took over the case to write a negative opinion.  The Board notes that the June 2015 and August 2015 VA examiners' negative opinions regarding the cause of the Veteran's bilateral knee disability were deemed inadequate because they improperly relied solely on a lack of corroborating medical evidence to support the Veteran's lay reports regarding his injuries, treatment, and symptoms.  There is no clear or objective evidence to demonstrate that the VA examiner did not document her true opinion based on her understanding of the applicable standards.  Further, the Board has the responsibility and discretion to determine the credibility of the Veteran's statements with consideration of all evidence, and the VA examiner's statements would not be determinative.

In one of the September 2015 letters, the Veteran stated that three different VA employees, including the August 2015 VA examiner, had told him within the prior year that a statement from his fellow service member, R.K., should have had a significant positive impact on his claim.  The document at issue, which was initially submitted in October 2012, indicates that R.K. remembered the Veteran having a broken ankle that required casting when they were stationed in Germany together from 1982 to 1983.  The Veteran also indicated in October 2012 when he submitted this document that VA had told him that it would "lend credence" to his claim.  

The Veteran also asserted in September 2015 that several VA employees at his local RO and the Appeals Management Center (AMC) had told him that they believed he should be awarded benefits, and they thought a positive outcome was coming, but that his claim was always denied due to the government losing his service records.  

Regardless of whether the Veteran was told this by any VA employees about the statement from R.K. or about his claim in general, the Board is responsible for evaluating and weighing the evidence submitted and determining entitlement.  Thus, any such statements are not determinative for his service connection claim.

Statements from fellow service members, or "buddy statements," may corroborate reports of injuries or symptoms during service.  However, R.K.'s statement is not probative or persuasive as to the Veteran's claim for a knee disability because he did not reference any knee injury or symptoms in service, to include in 1982 or 1983.  Indeed, the Veteran has not asserted that R.K. observed any knee problems, as opposed to ankle problems and treatment.  See, e.g., September 2015 letter.

The Veteran has asserted several times, including in March 2016, that he had multiple injuries during service through playing sports and otherwise, including to the ankles, which he believes may have contributed to his current knee disabilities.  The Veteran is not competent to offer this opinion as to causation, and there is no suggestion in the medical evidence that any such injuries resulted a knee disability.  Further, the Veteran is not service-connected for the ankle or other such injuries.

In a February 2016 report, a VHA orthopedic specialist opined that it was less likely than not that the Veteran's current bilateral knee disability commenced during service, or was otherwise related to service.  The specialist summarized the Veteran's reported injuries and symptoms, as well as his treatment history and statements from the available records during and after service.  In particular, the specialist noted that there were fairly consistent reports ranging from 1991 to 2012 of no issues with the knees while in service and knee pain that began in 2004, or 12 years after his ARNG service.  The specialist further noted that the Veteran was playing softball until at least 2009, or 17 years after service.  The Veteran also worked in construction, in the nightclub business, and as a machinist for about 20 years until 2012, which required walking or standing 8-12 hours a day, and he walked 40 minutes to work.  The specialist stated that all of the records through 2012 indicated that the Veteran's knee pain began in 2004, but that the Veteran's reports changed significantly in a 2014 statement for his VA claim.  At that point, the Veteran stated that his knees were injured during his first year of service, and that he had pain through his 10 years of service and continuing thereafter.  Thus, based on a review of the VHA specialist's report as a whole, the Board finds that he made a reasonable inference that the Veteran did not have knee injuries during service or symptoms prior to 1991, which is consistent with the Board's credibility findings herein.  As such, the specialist concluded that the current disability was not related to service.  

The VHA specialist's opinion is highly probative because it was based on a thorough review of the claims file, statements regarding the timing of the Veteran's symptoms that are consistent with the Board's credibility findings herein, and application of medical expertise and training.  Moreover, as summarized above, the notations in VA medical records as to the possible causes of the Veteran's current knee disability point to causes other than his military service, to include work as a machinist, diabetes, and/or obesity.  

In summary, the only competent and credible medical evidence addressing the etiology of the Veteran's knee disabilities weigh against the Veteran's contentions that the current knee disabilities are related to knee injuries incurred during active military service.



In conclusion, the preponderance of the evidence is against service connection for a current bilateral knee disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral knee disability is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


